& &

ao

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cv-10590-PSG-ADS Document 35 Filed 09/29/20 Pagelof2 Page ID #:122

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

BRIAN F. ROGERS, Case No. 2:18-10590 PSG (ADS)
Plaintiff,
Vv. ORDER ACCEPTING REPORT AND
RECOMMENDATION OF UNITED STATES
CITY OF GROVER BEACH, et al., MAGISTRATE JUDGE AND DISMISSING
CASE
Defendants.

 

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the records
and files herein, including the Report and Recommendation (“R&R”) dated August 21,
2020 [Dkt. No. 25] of the assigned United States Magistrate Judge. No objections to the

Report and Recommendation were filed, and the deadline for filing such objections has

passed.

Accordingly, IT IS HEREBY ORDERED:

1.The United States Magistrate Judge’s Report and Recommendation,

[Dkt. No. 25], is accepted;

 
- ww

on

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:18-cv-10590-PSG-ADS Document 35 Filed 09/29/20 Page 2of2 Page ID #:123

2.Defendants’ Motion to Dismiss [Dkt. No. 12] is granted;
3.All claims in the case are dismissed with prejudice as time barred; and
4.Judgment is to be entered accordingly.

opalew

DATED: Gj
THE HONORABLE PHILIP S. GUTIERREZ

Chief United States District Judge

 

 

 

 
